Citation Nr: 1138212	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-28 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2007 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2011, the Board remanded the claim for further development.  With regard to the issue of entitlement to service connection for PTSD, the requested development has been completed and the claim is ready for appellate review.

The issue of entitlement to service connection for prostate cancer has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claimed in-service stressor of being attacked by enemy forces while in Vietnam almost on a daily basis is related to the Veteran's fear of hostile military or terrorist activity and is consistent with the places, types, and circumstances of his service.

2.  Resolving reasonable doubt in the Veteran's favor, evidence of record shows a diagnosis of PTSD related to in-service stressors.



CONCLUSION OF LAW

PTSD was incurred during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In light of the favorable decision in this case, a detailed discussion regarding how VA complied with the VCAA is unnecessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Legal Criteria and Analysis

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a) (2011) (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of an appellant's service, the claimant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. 

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3) (2011).

The Veteran served in the Republic of Vietnam form December 1967 to October 1968.  His military occupational specialty was cannoneer.  His claimed stressors include being in fear of being attacked by hostile forces while in Vietnam, and seeing soldiers being brought back to camp either wounded or dead.  See Veteran's statement of October 2008.  

The revised regulations apply to this case as these actions directly involve hostile military action consistent with the circumstances of the Veteran's wartime service in Vietnam.  The Veteran's reports are deemed credible, and these particular stressful events he reports are deemed verified in the absence of clear and convincing evidence to the contrary. 

As in-service exposure to a stressor is conceded in this case and the medical evidence shows a diagnosis of PTSD, the question is whether the current diagnosis of PTSD is related to the deemed verified stressor.  The April 2011 VA examiner diagnosed PTSD and noted that the Veteran's military history does indicate that he clearly had a fear of hostile military activity while active in Vietnam.  The examiner, however, noted that the Veteran also had a history of being incarcerated for manslaughter in 1995.  Hence, the examiner opined that he needed to resort to speculation to determine the etiology of the appellant's PTSD.  The examiner further stated that he was unable to determine whether Vietnam or the Veteran's subsequent incarceration served as the root of his current symptoms of PTSD.  However, he summarized his opinion by stating that it is equally likely that the PTSD derives from either his Vietnam experiences or from his subsequent incarceration in 1995 for manslaughter.  

While the examiner initially stated that he could not render an opinion without resorting to mere speculation, the examiner opined that it was equally likely that the appellant's PTSD derives from his Vietnam experiences.  Accordingly, the Board finds that the evidence is in equipoise and, resolving reasonable doubt in the Veteran's favor, finds that entitlement to service connection for PTSD is in order. 

The benefit sought on appeal is allowed.

ORDER

Entitlement to service connection for PTSD is granted.


REMAND

In March 2011, the Board remanded the issues of entitlement to service connection for hearing loss and tinnitus to obtain a VA examination to determine the etiology of the claimed disabilities.  Thereafter, the AMC/RO ordered a VA audiological examination.

At an April 2011 VA audiological examination the examiner found a poor agreement between speech reception and pure tone averages bilaterally and noted that no statement regarding the Veteran's hearing sensitivity could be made without reliable and valid test results.  No findings were provided, no reported history, and no symptoms were reported.

Regarding the tinnitus portion of the examination, the examiner provided no findings or opinion.  A diagnosis of tinnitus is not, however, dependent on puretone findings.  Therefore, the Board sees no reason as to why the examiner, at a minimum did not address the etiology of the appellant's reported tinnitus.  

As to the hearing loss portion of the April 2011 examination, the Board finds that the examination report is, at best, incomplete.  At a minimum, the examiner could have provided findings including the puretone thresholds achieved and then address the reliability of the findings.  However, instead, the examiner appears to have chosen not to conduct the examination.  

Therefore, the Board finds that the April 2011 VA examination did not conform to the requirements of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The examiner therefore failed to comply with the remand directives.

The United States Court of Appeals for Veterans Claims has held that the Board is obligated by law to ensure that the AMC complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA audiological examination to determine the nature and etiology of any current hearing loss and tinnitus.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current hearing loss in either ear or any current tinnitus is related to in-service noise exposure, to include due to service as a cannoneer.  A complete rationale for any opinion offered must be provided. 

If the audiologist is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the audiologist must specifically explain why the cause of any diagnosed hearing loss or tinnitus is unknowable.  

2.  The Veteran is to be notified that it is his responsibility to report for the ordered examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  After the development requested is completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  Thereafter, the RO should readjudicate the claims of entitlement to service connection for hearing loss and tinnitus.  If any benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


